 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Glass,Inc. and Local 810, International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America and Amalgamated WorkersUnion Local 88, Retail,Wholesale and DepartmentStoreUnion,AFL-CIO, Partyto the Contract.Case 29-CA-3976September 4, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn April 18, 1975, Administrative Law Judge JohnF. Corbley issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Mr. Glass, Inc., Elmont,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order.DECISIONSTATEMENT OF THE CASEJOHN F.CORBLEY,Administrative Law Judge:A hearingwas held in this case on January 13, 14, 15 and 16, 1975 atBrooklyn,New York,pursuant to a charge filedby Local810, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,sometimes here-inafter referred to as the Teamsters or Local 810, on Au-gust 19, 1974,and served by registered mail on Respondenton or about August19, 1974,and on a complaint and no-tice of hearing,issued by the Regional Director on October31, 1974,which was thereafter duly served on Respondentand also on Amalgamated Workers Union Local 88, Re-tail,Wholesale and Department Store Union,AFL-CIO,the Party to the Contract,sometimes hereinafter referred toas Local 88. The complaint,which was amended at thehearing, alleges thatRespondent has violated Section8(a)(1), (2), and (3) of the Act, variously, by: recognizingLocal 88 on or about July 31, 1974, in a collective-bargain-ing unit of the employees of all seven of Mr. Glass, Inc.'s,tshops, even though, allegedly, Local 88 did not then andhas not thereafter ever represented an uncoerced majorityof Respondent's employees; entering into a collective-bar-gaining agreement with Local 88 on or about August 12,1974, and thereafter enforcing said agreement, which waseffective from August 1, 1974, to July 31, 1977, requiringmembership in Local 88 as a condition of employment andestablishes the rates of pay, wages, hours, and other termsand conditions of employment of the aforedescribed unitof Respondent's employees; permitting representatives ofLocal 88 to conduct union business on the premises ofcertain of Respondent's shops during working hours in Au-gust 1974, said union business including the solicitation ofemployees to join Local 88; encouraging and soliciting em-ployees during August 1974-through Respondent's ownsupervisors and agents-to sign designations for Local 88and otherwise inducing said employees to support and as-sistLocal 88 rather than any other labor organization;threatening employees during the month of August 1974that they would be discharged or suffer other reprisals ifthey did not become and remain members of Local 88 andif they did not assist it and support it; transferring employ-eeMichael McLaughlin from its Flushing shop to its El-mont shop on or about August 14, 1974, allegedly becausehe joined and assisted the Teamsters and engaged in otherconcerted activities; interrogating employees during Au-gust 1974 concerning their membership in, activities on be-half of, and sympathy for the Teamsters; warning and di-recting employees during August 1974 to refrain frombecoming members of or assisting the Teamsters; on sever-aldates during August 1974, creating the impressionamong its employees of surveillance by it of the meetingplaces, meetings, and activities of the Teamsters; requiringemployees to pay dues and other moneys to Local 88 as acondition of employment pursuant to said agreement; andby deducting moneys from employee wages for union duesand other obligations of the employees to Local 88 arisingfrom said agreement. In its answer to the complaint, whichwas likewise duly filed and was amended at the hearing,the Respondent denied the commission of any unfair laborpractices.For reasons which appear hereinafter I find and con-clude that Respondent has violated the Act essentially asalleged in the complaint.At the hearing the General Counsel, Teamsters (theCharging Party), Respondent and Local 88 (the Party ToThe Contract), were represented by counsel although thetwo attorneys representing the Teamsters were not presentduring the entire trial? The parties were given full opportu-nity to examine and cross-examine witnesses, to introduceevidence, and to file briefs. The General Counsel, counsel1The style of the name of the Respondent was corrected on the record atthe hearing pursuant to an amendment of the complaint and was agreed toby all parties2They waived participation for those times when they were not in atten-dance220 NLRB No. 20 MR. GLASS, INC.for Respondent, and counsel for Local 88 each made aclosing argument. Briefs have subsequently been receivedfrom the General Counsel and from Respondent and havebeen considered.Upon the entire record 3 in this case including the briefsand from my observation of the witnesses, I make the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is and has been at all times material herein acorporation duly organized under, and existing by virtueof, the laws of the State of New York.At all times material herein Respondent has maintaineditsprincipal office and place of business at 1481 Hemp-stead Turnpike, Elmont, in the county of Nassau, State ofNew York, herein called the Elmont shop, and variousother places of business which are at: 132-15 NorthernBoulevard, Flushing, in the Borough of Queens, city andState of New York, herein called the Flushing shop; 76165th Street in the City and State of New York, hereincalled the Brooklyn shop; 132 Tenth Avenue, in the Bor-ough of Manhattan, city and State of New York, hereincalled the Manhattan shop; 1255 Westchester Avenue, inthe Borough of Bronx, city and State of New York, hereincalled the Bronx shop; 1033 Northern Boulevard, Roslynin the county of Nassau, State of New York, herein calledthe Roslyn shop and 3036 Jericho Turnpike, East North-port, in the county of Suffolk, State of New York, hereincalled the East Northport shop, being engaged now, and atall times material herein, at said locations in the retail andwholesale installation and service of automobile glass, anti-theft devices for automobiles, audio equipment for auto-mobiles, and related products.During the year preceding the issuance of the complaint,which period is representative of its annual operations gen-erally,Respondent in the course and conduct of its busi-ness operations, derived gross revenues therefrom in excessof $500,000. During the same 1-year period which is repre-sentative of its annual operations generally, Respondent, inthe course and conduct of its business, purchased andcaused to be transported and delivered to its places of busi-ness,safety glass, automobile window glass, antitheft de-vices, audio equipment, and other goods and materials val-ued inexcess of$50,000 of which goods and materialvalued in excess of $50,000 were transported and deliveredto its places of business in interstate commerce directlyfrom States of the United States other than the State inwhich it is located.The complaintalleges,the answer admits, and I find,that Respondent is, and has been at all times material here-in, engaged in commerce within the meaning of Section3On March 17, 1975, 1 issuedan order uponall the parties to show causeinwriting to meat my office in Washington, D C., on or before March 27,1975, whythe transcript in this proceedingshould not be corrected in cer-tain particularsThe partiesdid notrespond to this order It is thereforeordered that certain errors in the transcriptof this proceeding are herebynoted and corrected.2(2), (6), and(7) of the Act.ii.THE LABORORGANIZATIONS INVOLVED105Teamsters (the Charging Party) is, and has been at alltimesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.Local 88 (the Party to the Contract) is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.111.BACKGROUND AND SEQUENCE OF EVENTSA. An Overview of the CaseTo facilitate an understanding of the detailed sequenceof events which follows, a brief synopsis should be helpful.Unless otherwise noted, all dates appearing hereafter inthis decision occurred in 1974.In July, Local 88 obtained signed authorization cardsfrom a majority of the employees in Respondent's Brook-lyn,Manhattan, and Elmont shops. The solicitation ofthese cards is not alleged to have been unlawful. The sumtotal of the cards was less than a majority of the employeesin all seven of Respondent's shops even if two additionalbut disputed, cards (executed by employees of the Bronxshop in early August, as I will find) were added to the total.Local 88 then filed a petition with the Brooklyn Region ofthe NLRB on July 22, 1974, in Case 29-RC-2710, for anelection in a unit of the Brooklyn shop employees. Thereaf-ter, on July 25, representative of Local 88 met with officialsof Respondent and discussed the recognition of Local 88.On August 1, Respondent signed what purports to be an"all employee" collective-bargaining agreement with Local88, but no representative of Local 88 signed that instru-ment.Withdrawal of the election petition in Case 29-RC-2710 was approved by the Regional Director on Au-gust 8.Between August 1 and August 12 Local 88 representa-tives solicited and obtained more authorization cards fromemployees at Respondent's Bronx, East Northport, Flush-ing and Roslyn shops. These newly solicited cards gaveLocal 88 a clear majority of Respondent's employees in allseven shops. However, the complaint alleges that Respon-dent unlawfully assisted Local 88 in obtaining this group ofcards and the General Counsel asserts that all these cardsare invalid. If he is correct then Local 88 never obtained avalid majority in the seven-shop unit.On August 12 Respondent and Local 88 executed a col-lective-bargaining agreement which covered the employeesof all seven shops and which contained a 30-day union-security provision. Shortly after August 12, the Teamstersattempted to organize Respondent's employees and, de-spite the execution of the aforementioned collective-bar-gaining agreement, met with some success. It is alleged thatthe Respondent during late August unlawfully interferedwith or discouraged efforts by some employees to join orassist the Teamsters at that time.The principal question to be decided is whether Respon-dent unlawfully recognized Local 88. In urging that it did,the General Counsel proceeds essentially on two theories. 106DECISIONSOF NATIONAL LABOR RELATIONS BOARDFirst he contends that Respondent's recognition of Local88 in a seven-shop unit actually occurred on or about July31 or August 1-at a time when Local 88 clearly did notrepresent a majority of Respondent's employees in thatunit. In the alternative, the General Counsel argues that,even if no recognition occurred on or about August 1, thesubsequentrecognitionofLocal88pursuanttoRespondent's collective-bargaining agreement with Local88, executed on August 12, was unlawful because Local 88never represented a free and uncoerced majority of theemployees in the seven-shop unit.B. Respondent's HierarchyThe following individuals occupied the positions set op-posite their names and were, at all times material hereto,supervisors within the meaning of Section 2(11) of the Actand Respondent's agents within the meaning of Section2(13) of the Act: Hyman Maslin, president of Respondent;Morris Potashnick, vice president of Respondent; JosephDilorio, regional manager of the East Northport, Roslyn,and Flushing shops (and corporate stock shareholder);Marc Maslin, Bronx shop manager (also a corporate stockshareholder, son of Hyman Maslin, and member of theboard of directors in 1974); Paul Markowitz, Brooklynshop manager (also a corporate stockholder); Frank Ar-nold, Elmont shop manager; John Daley, East Northportshop manager; William (Bob) Arnold, Flushing shop man-ager;Angel Lopez, Manhattan shop manager; and Wil-liam Goldstein, Roslyn shop manager.C. The Collective-Bargaining Unit; Local 88's CardShowingThe unit covered by the August 12 collective-bargainingagreement consisted of all employees of the Respondent'sshops at Brooklyn,Manhattan, Elmont, Bronx, EastNorthport, Flushing, and Roslyn, New York, excluding of-fice clericals, guards and supervisors as defined in the Act.Since this unit includes all of Respondent'smanual em-ployees(glaziers,glass installers,and mechanics) with theusualexclusions and in the absence of any dispute in thisregard I concluded that this unit is an appropriate unit forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.Inasmuch as the unit described in the contract instru-ment signed by Respondent on August 1 (although notsignedby Local 88) also included "all . . . Employees .. .except for the following exempt categories: Supervisoryhelp, foremen, plant guards and office help," I concludethat the latter unit which thus included all employees ex-cept supervisors,' guards and office employees was thesame unitset forth above for which Respondent recog-nized Local 88 pursuant to the August 12 agreement.For purposes of analyzing the General Counsel's conten-tions in respect to what General Counsel says was° It does not appear from the record that Respondent employed any so-called foreman other than the individuals who it admittedweresupervisorswithinthe meaningof Sec. 2(11) of the Act and have been so found in Sec.1I1,(B) of this Decision.Respondent'sunlawful recognition of Local 88 (on orabout July 31 or August 1 or no later than August 12), it ishelpful to establish at the outset which employees wereincluded in the foregoing unit on those dates.As of August 1, the following employees were includedin thatunit: at Brooklyn: Vernard Suber, Roberto Aguilar,JohnBergamaschi, Jr., Thomas Childs, and Manuel ClassPonce; at Elmont: Emery Kautz; at Manhattan: WilliamChilds;at Bronx:Peter Lefas,BuenaventuraPina and Il-defonso Lecleres (also known as Ramos); at East North-port: John Van Meel and Robert Gonnelly; at Roslyn:Vincent Ferraro, Ernest Gonnelly,JamesHeard,WalterPlaza and Michael Ruscillo; and at Flushing: Michael Mc-Laughlin and Robert Nigri.5The same employees continued to be included in the uniton August 12 and at all times between August 1 and 12.This means that the appropriate unit consisted of at least19 employees between August 1 and 12 inclusive, the onlyissuebeingwhether another individual, Roy Bissoon,should also be included, even though he was not actually atwork during this period.Bissoon wasemployed at the Brooklyn shop as an autoglass installerthrough the payroll period ending July 19.On or about the latter date Bissoon had to travel to one ofthe Caribbean islands because of a family matter. At thetime he left, Bissoon informed the Brooklyn shop manager,Markowitz, that he,Bissoon, thought he would be away for3 or 4 weeks after which he expected to return to work forRespondent. When Respondent's president, Hyman Mas-lin,was so advised by Markowitz, Maslin accepted the ar-rangementwithout comment. Bissoon did not, however,comeback until November when he began work immedi-ately at the Brooklyn shop, after notifying Markowitz thathe was available. DuringBissoon'sabsenceRespondentdid not make any entry in its records that Bissoon had quit,was laid off or discharged, or that he had a leave of ab-sence.While it is true that Respondent had no policy at thattime in respectto leaves of absence, its president, HymanMaslin, in his full testimony admitted that, if a man askedfor a leave of absence, the man would be replaced by a newhire or a transfer but only until the absent employee cameback to work. This would suggest, and I find, that the jobwould be held for the employee during his absence. Inthese circumstancesand in view of the fact thatBissoondid return, as he said he would (although later), and waspromptly rehired, I conclude thatBissoon was given anexcusedleave of absence from July to November and hadduring that period a reasonable expectation of reemploy-ment in the foreseeable future.' I, accordingly, concludethat, at all timespertinent hereto,Bissoon wasan employeewithin themeaning ofthe Act and was included in theseven-shop collective-bargaining unit.Consequently the complement of the appropriate unit5The partiesagreed to exclude RobertLachow as a temporary employeeand I exclude him on this basis.German Cruz who had been employed inthe Brooklyn shop prior to July 26was no longeremployedafterthat date.e 1 do not believe that other testimony by Maslin-thatBissoon wouldnot have beenreemployedif the Brooklyn complementwerefull-changesthis result.For Maslin also stated that evenif that had occurred,Bissoonmight still have beentaken backat another of Respondent's shops-all ofwhich are in the collective-bargmmg unit. MR. GLASS, INC.107stood at 20 during the period August 1 through August 12inclusive.As previously noted in July, Local 88 obtained authori-zation cards from mostof the employees in the Brooklyn,Elmont, and Manhattan shops. In the absence of any con-tention that these cards were invalidly solicited, and inview of thecircumstancesthat all cards of this group werereceived in evidence without objection and that each is,inhaec verba,a designation of Local 88 to be the collective-bargainingrepresentative of the employee whose signatureappears onthe card,? I conclude that all cards in the groupare valid and may be properly counted in support of Local88's representation showing.They are seven in number,being those of Bergamaschi,Thomas Childs, Suber, Agui-lar,Class (Ponce),William Childs, and Kautz.sLocal 88's card count therefore stood at 7 undisputedcards in a unit of 20 as of August 1, which is less than amajority. Two other cards (those of Lefas and Lecleres(Ramos)) are dated in July but their validity is disputedand will be discussed subsequently in this Decision. Evenincluding the cards of Lefas and Lecleres-giving Local 88a tentative card count of 9 as of August 1-would stillleaveLocal 88 short of a majority on that date.By August 12, Local 88 had obtained 19 cards in the 20man unit, but the validity of 12 of these is disputed, as willappear. If, indeed, 9 or more of these 19 cards are invalid,Local 88 never represented an uncoerced majority of theemployees in the seven-shop unit.'D. TheEvents in Question1.The initialorganizingcampaign; the demand forrecognition and the Employer's responseGerman Cruz, a former member of Local 88, began em-ployment atRespondent'sBrooklyn shop about June 1974.Upon learning that Respondent's employees were not rep-resented by any labororganization,Cruz telephoned PatCrisci,a businessrepresentative of Local 88. Cruz signed amembership card for Local 88 on July 8.10 Thereafter, Cris-ci and John San Filippo, another representative of Local88, began organizing Respondent's employees. On July 18,Bergamaschi,llThomas Childs, Suber, Aguilar, andClass-all employees of the Brooklyn shop-executed de-signationcards for Local 88 12 and separate dues-checkoff7Eachof these cards was signedby the employeein the presenceof Local88's business representative,Pat Crisci.81 do not count the card ofCruz who was separated from employmentsometime beforeJuly 26.9When the facts of the organizational campaign arerecited subsequentlyin this decision,itwill be notedthat all employees (with one exception notpertinent),who signed cards for Local 88 signed twocards each-one cardbeing an authorizationof Local 88to representthe employee in collectivebargaining and the other being a checkoff authorizationTo avoid confu-sion between thesetwo kind ofauthorizations, the authorizationof bargain-inp representative will be referred to as a designation°Cruz left Respondent's employment sometime onor before July 2611Bergamaschi's designation is datedJuly 16,and his duescheckoff isdated July18, but the discrepancy, if any, has nosignificanceexcept tosupport the conclusion appearing hereinafter that the datesappearing onthe cards are not necessarily accurate.12The designation is both an authorizationfor Local88 torepresent thecard signer and the signer's applicationfor membership in Local 88authorizations.Kautz, who is regularly employed at theElmont shop, but who has worked at both Brooklyn andElmont also signed a designation and dues-checkoff au-thorization on July 18 at one of these locations. On thesame day William Childs, the only rank-and-file employeeat the Manhattan shop, signed designation and dues-checkoff authorization cards for Local 88.13On July 22, Local 88 filed a petition with the BrooklynRegion in Case 29-RC-2710 for an election among theemployees of Respondent's Brooklyn shop (only). This pe-tition described the unit as consisting of all installers, me-chanics, and helpers at the shop.On July 24, after Respondent received a copy of theelection petition, its president, Hyman Maslin, and VicePresident Morris Potashnick, contacted Respondent's thenattorney, Schonbrun, and instructed Schonbrun to call Lo-cal 88. Schonbrun did as he was instructed and arrangedfor a meeting between Respondent and Local 88, whichwas held at Schonbrun's office on July 25, Present at thismeeting were Schonbrun, Hyman Maslen, and Potashnickrepresenting Respondent and Irving Grossman, Local 88'spresident, and Crisci, representing Local 88. Grossmanmentioned the election petition and suggested that Respon-dent grant Local 88 recognition without an election, inas-much as Local 88 already had cards from all or almost allthe employees of the Brooklyn shop. Schonbrun askedGrossman to show proof that these employees had desig-nated Local 88, but Grossman refused. Schonbrun askedGrossman what shops had been visited and Grossmanmentioned the Brooklyn and Bronx shops. He added thathe would later visit the shops at Roslyn, East Northport,Elmont, and Flushing.There followed a discussion of the question whether Lo-cal 88 should represent a unit of all seven shops. In thisdiscussion Potashnick made the statement that if therewere to be a union it could not be in one shop but wouldhave to be in all of them. Maslen concurred in this com-ment.Grossman presented certain draft contract proposals atthismeeting, the participants reviewed them line by lineandRespondent'srepresentativessuggestedcertainchanges. No decision was reached at this meeting, howev-er, on any matter. Maslin and Potashnick told the Local 88representatives that Respondent first desired to have a dis-cussion with all of its stockholders about the cost of a col-lective-bargaining agreement before deciding on recogniz-ing or entering into a contract with Local 88. Grossmansuggested a quick resolution of the matter and stated that,if a contract were signed, he wished that it be effective as ofAugust 1. Grossman left a copy of his draft proposals withSchonbrun who had also taken notes of the various wagesand benefits discussed at the meeting.1413As will appear, Crisci also obtained designation cards from two of theBronx shop employees which bear the same date However, inasmuch as thevalidity of these and all cards subsequently executed is disputed, the twoBronx cards will be discussed in the next subsection of this Decision14These findings are made primarily on the basis of the full and credibletestimony of Hyman Maslin as generally corroborated and in some instanc-es extended by the testimony of Potashnick Schonbrun, who was apparent-ly recovering from an illness at the time of the hearing, did not testify. Thetestimony of Maslin and Potashnick is not precisely denied by Grossman.Continued 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn July 30, a meeting of Respondent's officials was heldat the office of Schonbrun. In attendance were HymanMaslin, Potashnick, Schonbrun, Marc Maslin, Markowitz,Dilorio, and Respondent's accountant, Mel Feld.The participants at this meeting reviewed the question ofrecognizing Local 88 and also considered Local 88's con-tract proposals. In respect to the bargaining unit Potash-nick advised those present that he felt that it would bedifficult to operate Respondent's business if the union rep-resented only one shop. This opinion was based on the factthatRespondent occasionally transfers employees fromshop to shop to accommodate shiftsin itsbusiness. Theparticipants then discussed which employees at all sevenshops had alreadysigned designationsfor Local 88 orwhich would be expected to do so. The conclusion reachedwas that out of 23 or 24 employees thought to be eligiblefor inclusion in the unit at all seven shops, Local 88 wouldreceive a majority (at least 12 employees). The participantsthen agreed that Respondent would recognize Local 88 asthe representative of Respondent's employees at the sevenshops and negotiate a contract with it.15Maslin andPotashnick then instructed Schonbrun to getintouchwithGrossman and advise Grossman ofRespondent's decision to recognize and bargain with Local88.On July 31, Schonbrun advised Maslin that Schonbrunhad spoken to Grossman that day and informed Grossmanof Respondent's decision to recognize Local 88 but that heproposed contract required further revision. Schonbrunthen drafted a collective-bargaining agreement recognizingLocal 88. More precisely, article I thereof, specified, as pre-viously noted, that Respondent recognized Local 88 "asthe sole and exclusive collective-bargaining agency of allits employees" excluding guards, foremen, supervisors andoffice help. The proposed agreement also contained provi-sions dealingwith wages, hours, and other terms and con-ditions of employment as well as arrangements for makingcontributions to Local 88's welfare fund.On August 1, Potashnick, on behalf of Respondent,read, signed, and dated the draft contract at Schonbrun'soffice.Grossmanwas expected to be present atSchonbrun's office at that time to execute the agreementbut Grossman did not appear. A copy of the agreementalthough Grossman's version is somewhat different and was concentratedon that aspect of the discussions dealing with the Brooklynshop Cnsci sdenial that terms, conditions, "or anything else" with respect to non-Brooklyn's locations were discussed at this meeting isnot credited Crisci'scredibility will be discussed hereinafter.e5These findings are primarily based on the credible testimony of HymanMaslin in this regard.Hyman Maslen, whose testimony has previously beencredited in this Decision,Ifound to be a particularly candid witness whotestified in a straightforward manner.The testimonyof Potashnickpartiallycorroborated and extends the testimonyof HymanMaslin.To the extentthat Potashnick's testimony disagrees with that of Hyman Maslen, I do notcredit it.Ifound Potashneck defensive and argumentative during severalphases of his testimony including this aspect of it, and also evasive, as therecord shows, in respect to Respondent's deliberations on the unit question.Potashnick's testimony in this regard is also partially at odds with his pre-hearing affidavit.Hyman Maslen's testimony is also corroboratedin part bythat of his son, MarcMaslenTothe extent that Diloreo's testimony iscontrary, I do not credit it. I will discussDdorio's credibilitylater in thisDecisionNone of the other participants at this meeting testified at the hearingwas given to him later on August 1 or 2, according to hisundisputed testimony.Also on August 1, a representative of Local 206, GlassHandlers Union, spoke to Hyman Maslin at the Elmontshop. Maslin advised the Local 206 representative that Re-spondent had a collective-bargaining agreement,stating"Where were you yesterday? Today we have an agree-ment?"On August 2, Crisci and San Filippo came to the Elmontshop and spoke to Hyman Maslin. Crisci told Maslin thathe, Crisci, intended to visit Respondent's other shops andtalk to the employees. Maslin consented to this proposal.Also on August 2, Hyman Maslin instructed all ofRespondent's store managersto tell their employees thatRespondent had recognized Local, 88 and that Local 88representatives would be visiting the shops. Maslin furtheradvised themanagersto permit such visits.On August 7, Hyman Maslin was advised by Schonbrunthat Local 88 had received the proposed contract signed byPotashnick on August 1, but that Local 88 desired to makefurther revisions. Schonbrun also toldMaslin that he,Schonbrun, had agreed to this procedure.Between August 1 and 12 representatives of Local 88visited various locations of Respondent's in an effort toorganize thoseRespondent employees who had not alreadysigned designations for Local 88.2.Organization of theBronx,E. Northport, Roslyn,and Flushing shopsBronx:On some date between July 18 and 25 Crisci andSan Filippo spoke to Lecleres and Pina at a bowling alleyacross the street from Respondent's Bronx shop and gavethem Local88 literature.Pina told the Local88 representa-tives that they were not interested in joining the Union atthat time." This visit by the Local88 representatives wasobserved by Marc Maslin.On July 31 or thereafter but before the Local 88 repre-sentatives visited the shop on a second occasion, as willappear,Marc Maslin had spoken to Lecleres, Pina, andLefas (the Bronx shop employees) and told them that theRespondent was unionized, that employees of the Brook-lyn shop had joined Local 88, and that the Respondent hadrecognized Local 88 for all its shops.On or about August 1 or 2, Crisci and San Filippo againvisited the Bronx shop and Lefas and Lecleres signed cardsdesignatingLocal 88 as their collective-bargaining repre-sentative and authorizing Respondent to checkoff dues infavor of that union. They did so in the presence of MarcMaslin.Pina was not present when this incident took placebut the Local 88 representatives left a designation and acheckoff authorization to be signed by him.1716Thisfinding is based on the credible testimony of Pina in this regardexcept for the dates. The dates are established from the credible testimonyof Crisco that he went to the Bronx shop after organizing the Brooklyn shopon July 18 and the credible testimony of Hyman Maslen that Grossman toldhim at the July 25 meeting with Respondent that Local 88 representativeshad already visited the Bronx shop.17The findings as to the substance of this incident are based on the credi-ble testimony of Marc Maslin in this regardThe dateis fixed on the basisof the following facts Respondent made its decision to recognize Local 88 MR. GLASS, INC.109The designation and checkoff authorizations of Pinawere handed to Pina by Marc Maslin when Pina returnedto the shop. Maslin told Pina to sign the cards if Pina wereinterested.Maslin also told Pina that the other shop em-ployees (Lecleres and Lefas) had already signed theircards.Pina did not sign the cards immediately but instead tookthem home with him. After keeping them for about a weekhe signed both on August 9, kept them for a few moredays, then gave them to Marc Maslin.18 Maslin returnedthe cards to Crisci.on the eveningof July30 and,asMaslen testified,he informed the Bronxshop employees of this decisionthe day before Local88 representativessigned up Lecleres and Lefas. Pina testifiedthat he received his cards andkept them at home for a week before signing themon August 9, whichmeant that he obtained his cards on or aboutAugust 2 after those cards hadbeen left forhim bythe union representatives.Reconcilingthe testimony ofPina with that of Marc Mashn it is apparent that Lefasand Lecleres musthave received and signed their cards on AugustIor 2. Neither Lecleres norLefas testified.While Marc Maslin was apparently in error when he testified that he alsosaw Pina sign a card, I do notthink this serves as a basis todiscredit MaslenFor Maslen was not as certain on this point as he was with respect to seeingLefas and Lecleres sign their cards,a lack of uncertaintyshown by thedifferent wording of his testimony in respect to seeing Pina signIdo not credit the testimonyof Cnscithat the cards ofLecleres and Lefaswere signed on the dates appearing thereon(July 18 in each instance) Mydetermination to discredit him is based on severalfactors but primarily myconclusion that the dates appearing on many cards were notput there bythe employees,hence said dates are of questionablereliabilityThus, Criscifurther testified that the dates appearing in the designationsand checkoffauthorizations of Ruscillo and Ferraro(at Roslyn)are inaccurate and hetestified that he, Crisci, dated some cards(i.e , the checkoffauthorization ofLefas, Robert Gonnelly,Aguilar and Kautz and the designationof Aguilar),and indeed,his initial "P"appears on all these cardsbut thedesignation ofAguilar. It also appears that he datedother cardsas well.For dates in hisadmitted handwriting consistently show the number"4" (as in "74") madewith a continuous motion resulting in what appears to bea script "P." Thelatter distinctive number appears also on both cards(designationand check-off) of Nigri(Flushing),the checkoff authorizationof Thomas Childs andVernard Suber(Brooklyn),and WilliamChilds(Manhattan),Vincent Ferra-ro (Roslyn), bothcards of Heard and Plaza(Roslyn)and the designation ofErnestGonnelly (Roslyn).Indeed,Plaza, Heard,ErnestGonnelly, and Fer-raro credibly testified thattheydid not date one or bothof their cards Soalso did McLaughlin and Nigri.Contraryto the testimonyof Crisci the dateon the designation of Aguilar appears in yet a different handwriting wherethe "4" (in"74") looks like a printed"Y" and the upperloop ofthe "8" (in"18") goes from left to right(unlikeCrisci'swhich is the opposite) andCrisci's initials do not appear in this designationalthough they do, else-where,as noted,where he admittedly entereddates.Curiously, the "Y"shaped"4" also appears in the dates on the designationcards of Lecleresand Lefas(Bronx)and Suber(Brooklyn).Finally,the checkoff authoriza.tion of Lecleres is dated"August 6"whereas his designationisdated "July18"Basically, I was not impressedwith Criscias a witness because his testi-mony was given with what seemed to me an air ofuncertainty This uncer-tainty is demonstrated,interaha,by histestimony,later changedand even-tually denied,that he told the employees at the Roslyn,Flushing and EastNorthportshops, when attempting to organize them, that he would showthem"a copy ofwhat we have for Brooklyn" (referringto the August 1contract proposal signed by Potashnick).In sum,in viewof Crisci'sadmissions that some dates were entered oncardsby him,the obvious similarity to his handwriting of dates appearingon yetother cards,and the credible testimonyof many cardsigners thatthey did not date their cards,Iconclude that a great manycards were notindeed datedby theindividuals who signed them,hence thedates appearingon them are not reliable.In view of the above and my impressionof Criscias a witness,I likewise do not rely on his testimony thatthe cards of Le-cleres and Lefas were executedon July18, as they show(viz, his testimonythat all card dates are accurate exceptfor thoseof Ruscilloand Ferraro)isThese findings as to Pina are based on his credibletestimony as notdenied by MaslinEast Northport:In late July employee Van Meel askedPotashnick for a raise. Potashnick told Van Meel that he,Potashnick, could not do anything for Van Mee] at thattime because, a union organizing campaign was going on.Potashnick further advised Van Meel that if the Unioncame in and after a contract were signed most of the em-ployees would probably get a raise.In the first week of August, Respondent's regional man-ager,DiIorio, told East Northport store manager, Daley, inthe presence of the two East Northport employees, VanMeel and Robert Gonnelly, that the Union had visited theBrooklyn shop and would be coming to the East Northportshop.Shortly thereafter but still in the first week of Augustand before August 9, Daley received a telephone call at theshop. After hanging up he told Van Meel and Robert Gon-nelly that he had just spoken to Maslin, that they were nowin the Union, that some people were coming over and thatthe employees had to sign cards. Van Meel objected to thisand Daley called Maslin back. After completing this callDaley told Van Meel and Gonnelly that Maslin said theemployees ought to sign cards and that it was for their owngood. Van.Meel stated he did not wish to sign until he sawwhat he was signing. Daley said this was up to Van Meel.That same day Crisci and San Filippo visited the EastNorthport shop and, in the presence of Daley, sought tohave Van Meel and Gonnelly join Local 88. These unionrepresentatives told Van Meel and Gonnelly that Local 88had already organized Respondent's Brooklyn employees,that Local 88 already had a majority and, in answer to aquestion by Van Meel, the Local 88 representatives statedthat Van Meel would have to join the Union or lose his jobin 30 days. Van Meel and Gonnelly declined to sign on thisoccasion saying they first desired to see a contract or someother proof of benefits.About 2 days later Crisci telephoned Robert Gonnellyand told Gonnelly that he, his brother, and some otheremployees had been accepted for raises. Then Crisci askedGonnelly if he had signed a card, but Gonnelly replied inthe negative. Van Meel also spoke directly to Hyman Mas-lin on the telephone about thissame timeand Maslin toldVan Meel that Van Meel had to sign a card for Local 88 orhe would be out of a job in 30 days.On August 9, Crisci and San Filippo returned to EastNorthport, and, with Daley in the general area, spokeagain to Van Meel and Gonnelly. The Local 88 representa-tives showed Van Meel and Gonnelly the August 1 draftproposal signed by Potashnick, which they said was a con-tract, and repeated to the employees that Local 88 had amajority signed up. Thereupon, on August 9, both VanMeel and Robert Gonnelly signed designations and dues-checkoff authorizations for Local 88.1919These findingsare made onthe basis of the credible testimony of VanMeel, as corroborated essentially and extended by that of Robert Connelly.Daley and San Filippo did not testify. I do not credit the testimony of Cnscito the extent thatit disagrees with thesefindings. I have alreadydiscreditedCrisci heretofore in this decision,pointing out that a basis thereof was hisself-contradictory testimonyas to representationshe made toemployees atthe East Northport, Roslyn, and Flushing shop when he wassolicting themto join Local88 (in respectto whether he told them that Local 88 had acontract covering the Brooklyn employees) I also discredithis testimonyContinued 110DECISIONSOF NATIONALLABOR RELATIONS BOARDRoslyn:Inthefirstweek of August, DiIorio,Respondent's regional manager,held a meeting with theemployees of the Roslyn shop (Heard, Plaza, Ferraro, Rus-cillo, and Ernest Gonnelly) on two occasions and spoke tothem about Local 88. Dilorio told the Roslyn employeesvariously, on these occasions, that a Brooklyn shop em-ployee had called in a union, that the Respondent couldnot be half union and half non-union, that the Roslyn shopwas now a union shop and that a representative of theunion would be coming to the shop with cards to be signed.Plaza asked Dilorio how the employees could be in a unionifno union representative had come to the shop and theemployees knew nothing about it. Dilorio replied that theunion only needed a certain percentage to be in the shop2°On or about August 7, Crisci and San Filippo visited theRosyyn shop. All five employeesas well asDilorio andShop Manager Goldstein were present. Dilono and Gold-stein told the five employees that the Local 88 representa-tiveswanted to speak to them. After introducing them-selves,Crisci and San Filippo discussed various unionbenefits. They also told the employees that Local 88 al-ready had signed a majority of Respondent's employees,that the job was now union and it had become a unionshop.When the employees expressed surprise at this, theLocal 88 representatives stated thatthey hadgotten a ma-jority from the other shops. Heard, Plaza, Ferraro, and Er-nestGonnelly then inquired what would happen to them ifthey did not join the Union. Crisci and San Filippo re-sponded that the employees had 30 days to join the Unionand if they did not join they could no longer work at theshop and would lose their jobs. They specifically told Fer-raro that if he wanted to make trouble they could take careof him. When Plaza asked the cost of dues, they explainedLocal 88's dues and initiation fee arrangements.Crisci thendistributed union cards to the employees but none weresigned at the time.21TheLocal 88 representatives then left.that he told Van Meel,in the presence of Gonnelly, that Van Meel wouldhave 30 days to join the Union"if" Local 88 had a contract.For not onlydoes the latter testimony disagree with that of Van Meel, but Cnsci sclaimed statement would not have been responsive to Van Meel's questionwhich dealt with the necessity for Van Meel to sign a card at the time thequestion was asked;i.e.,a time when Local 88 had not contract with Re-spondent(said contract not being executed until August 12 or 3 days afterVan Meel signed his card on August 9).Van Meel impressed me as a sincerewitness who testified in a straightforward manner.He was also a disinterest-ed witness to the extent he is no longeremployed byRespondent. WhileRobert Gonnelly was not as self-assured as Van Mee],he impressed me as asincere witness,whose testimony was generally reliable.20 These findings are based on a composite of the credible and generallycorroborative testimony of Plaza, Heard,and Ferraro in this regard.Dilonoacknowledged the two meetings but disagreed with the other witnesses as towhat transpired.To the extent his testimony disagrees, I do not credit it. Iwas not favorably impressed with Dilorio as a witness.He was defensiveand somewhat argumentative on cross-examination.And he hesitated be-fore answering a question put to him by the General Counsel as to whetherhe ever told the Roslyn employees that Respondent was now union. Histestimony as to the July 30 meeting of Respondent's principals,to the limit-ed extent that he claimed to recall that meeting,differed significantly fromthat of Hyman Maslin and somewhat from that of Potashnick,and MarcMaslen. The employees impressed me as sincere witnesses who testified in astraightforward manner21The foregoing findings as to this incident are based on a composite ofthe credible and corroborative testimony of the employees I do not creditCrisci'stestimony insofar as it is inconsistent with these findings.Ihave already commented on Crisci's credibility and particularly in re-Heard and other employees continued to press Diloriowith questions about the necessity for them to join a union.Dilorio, who at first told them that no one would lose hisjob, as long as he, Dilorio, was boss, eventually said thatthematter was out of his hands, that the Union had amajority and the employees had to sign22 On or aboutAugust 9, Heard asked Store Manager Goldstein whetherthe employees had to sign against their will to which Gold-stein replied that, as far as he knew, they did 23About the same time, but before August 12, Ruscillotelephoned Hyman Maslin to inquire whether or not he,Ruscillo, had to sign a card. Maslin answered Ruscillo inthe affirmative, giving as the reason the fact that Respon-dent had a "contract" with Local 88 requiring membership.Maslin warned Ruscillo on this occasion that if Ruscillodid not sign, Ruscillo would not work after a 30-day peri-od24On August 9, Crisci and San Filippoagain visited theRoslyn shop. Goldstein who was present at the time askedthe Local 88 representatives to speak to the employees oneat a time becausethe shop was busy. Crisci showed theemployees 25 the draft agreement signed by Potashnick onAugust I and told the employees that this was the contract.They also told Ruscillo that he had to sign the cards in 30days or he would no longer be able to work at the shop 26On this occasion, that is on August 9, Plaza, Heard, Rus-cillo, and Ernest Gonnelly signed cards and gave them tothe Local 88 representatives. One or both of the cardssignedby Plaza, Heard, and Ernest Gonnelly were not dat-ed by the signer. Ruscillo dated his cards, incorrectly, Au-gust 8.When Ferraro returned to the shop, Plaza told Ferrarothat Ferraro had to sign a card or he would lose his job in30 days. Plaza also told Ferraro that the other men hadalready signed cards. Ferraro signed both cards and mailedthem in on August 9 or 10. The date, August 8, appearingon Ferraro's cards was placed there by someoneelse.27Flushing:In late July or early August Crisci and SanFilippo visited the Flushing shop and told the shop em-ployees McLaughlin and Nigri that they were trying to or-ganizeRespondent's employees into Local 88 and that theshop was goingunion28About a week later, or sometime on or about August 7,12, or 13, Crisci and San Filippo again visited the Flushingshop. They told Nigri that the shop was union. McLaugh-lin,who was out on the road when the Local 88 representa-tives came by, returned to find them speaking with Nigriand Shop Manager Arnold about benefits. With Arnoldgard to his testimony about the need of employees to join the union in 30dais.2 These findings are based on the credible testimony of the employees inthis regard. I do not credit the testimony of Dilorio where it is inconsistentwith these findings23Heard credibly so testified Goldstein did not testify.24 These findings are based on the admissions of Maslen.25 Ferraro was absent at the time26 These findings are based on the credible and generally corroborativetestimony of the employees, in part corroborated by that of Crisci. WhereCrisci's testimony is contrary I do not credit it.27 These findings are based on the credible testimony of Ferraro in thisregard.Ido not credit Cnscis testimony that he saw Ferraro sign his card.8 These findings are based on the credible and mutually corroborativetestimony of McLaughlin and Nigh in this regard MR. GLASS, INC.111standing closeby, Crisci told McLaughlinand Nigri thatLocal88 had a contractand thatthe employees had to signcardsfor Local88 ortheywould be out of a job in30 days.When Nigrispeculated that this was just another way oftelling him to sign or he would nothave a job,the Local 88representatives told him that was right.The Local88 repre-sentatives then showedNigri the August1draft agreement,told him it was a contract, and showed him Potashnick'ssignature.Nigri signed the cardsfor Local 88 that day andreturned themtoCrisci.Someone else filled in the dateAugust 7 and otherinformationon the card.29McLaughlin,however,stated thathe had tomake a tele-phone call before signing.McLaughlinthen telephonedHyman Maslinand toldMaslin that he, McLaughlin,felt that he was being rail-roaded into joining a union and he did not want it. MaslinrespondedthatMcLaughlinhad to sign a card and joinLocal 88 or he would be out of a job in 30days.Mc-Laughlin protested and said he did not like unions and didnot think he was goingto have tojoin.Maslin replied thathe didnot like unions either but thiswould have to bedone.McLaughlinthereupon signed cards for Local 88and gave themtoCrisci.Someone else entered the date"August 7." 30As noted, I have foundthat the cardsof Nigri and Mc-Laughlin were signedwhen theywere solicitedby the Lo-cal 88 representativeson August 7, 12, or 13. The cardsweredated August 7, andas noted,Crisci testifiedthat allcards dates were accurate-testimonyIhave heretoforediscredited.Nigri and McLaughlin thoughtthe cards weresigned on August12 or 13-several days before they re-ceiveda payraise on August16.Bothtestifiedthat theydid not fill in the dates on the cards. I find it unnecessaryto resolve the question as to the date these cards weresigned,but concludesimplythatbothcards were signed onthe same day,which was August 7, 12, or 13. The signifi-cance of the variance,ifany, will beconsidered in my"ConcludingFindings."3.Execution of a collective-bargaining agreement byRespondent and Local 88On August 12, Respondent and Local 88 entered into acollective-bargaining agreement at Schonbrun's office.This agreement was signed by Potashnick on behalf of Re-spondent,and Grossman on behalf of Local 88. By itsterms the agreement deals with wages, hours, and otherterms and conditions of employment and is effective fromAugust 1, 1974, to July 31,1977, with an automatic renewalprovision.31The agreement provides for Respondent's rec-29These findings are based on the credible testimony of McLaughlin andNigri in this regard and primarily that of McLaughlin. I do not creditCrisci's testimony to the extent it is contrary. Arnold did not testify. Mc-Laughlin impressed me as an intelligent witness and he testified with convic-tion.While he briefly became testy at one point on cross-examination I donot conclude that this detracted from his overall credibility.Nigri was asincere witness whose recollection of events was not quite as certain asMcLaughlin's.30 The findings in respect to McLaughlin are based on his credible testi-mony in this regard.The telephone call was confirmed by Hyman Maslin.31Although the Brooklyn shop was organized prior to the other shops, itwas stipulated,and I find,that no contract benefits went into effect for theognitionof Local88 as the exclusive collective-bargainingagent for all of Respondent's employees in all its presentand future locations excluding office clerical employees,guards, and supervisors.This agreement also contains a union-security clausewhich establishes,as a condition of employment,mainte-nance of membership in Local 88 for all current employee-members and the requirement that all nonmemberemploy-ees become members of Local 88 onthe 30th dayafter theexecution of the agreementor the 30th day aftertheir em-ployment if hired subsequent to the execution of the agree-ment.The agreementprovides for monthlydeductions fromemployee wagesby Respondent of Local88 dues, fees, andassessments and remittance of these moneys to Local 88.The agreement also contains a provision requiring Respon-dent to pay $30 eachmonth per employee to Local 88'swelfare fund.This agreement including its union-security and checkoffprovisions has remained in full force and effect since atleastAugust12, 1974.4.The Teamsters organizational campaign;Respondent'sand Local 88's reaction theretoWithin a shorttime afterAugust 12,Local 810 of theTeamsters began visiting Respondent's shops in an effortto organize its employees.HymanMaslin learnedof Local810's visits from Dilorio and Markowitz and Maslin in-structed his managers that the employees couldonly talk tothe Local810 representatives after hours or off the prem-ises.32Similarly,Potashnickmet Local810 representativesGouldand Rosa at the Flushingshopinmid-August andadvised themthat they couldtalk to employees after workbut not during working hours. He also told them that Re-spondentalready hada contract with Local 88.33More specifically,on orabout August 14, Local810 rep-resentativesGouldand Rosa spoketo Van Meelat lunch-time outside of the EastNorthportshop and gave themsome union literature.This was observed by Daley, theshop manager.After the Local810 agents left and afterlunch Daley asked VanMeel whattheywanted and whatwas goingon.VanMeel replied that his was none ofDaley'sbusiness.The next day,on orabout August 15, Van Meel tele-phoned Respondent'sBrooklyn shopand spoketo employ-ee Thomas Childs. The purposeof this call was to learnabout the organization of theBrooklyn shop byLocal 88.Van Meelalso called the Flushing shop where Potashnickanswered the phone.Van Meeltold Potashnick that hewould like to speakwith employeeMcLaughlin.Potash-nick said toVan Meel, "You havebeena busyfellow,haven'tyou?" When Van Meeltold Potashnick that he didnot know what Potashnick was talking about, Potashnickaccused VanMeel of"calling peopleup, like TommyChilds." After VanMeel admitted this, Potashnick askedwhatwas going on.Van Meel stated that nothing wasgoing on but there were a few things which he, Van Meel,Brooklyn shop prior to their going into effect at the other shops.32Maslin so admitted.33 Potashnick so admitted. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDwanted to get straight.34On or about the late afternoon of August 14, Local 810representative Gould came to the Flushing shop and spokewith employees Nigri and McLaughlin outside the shop.Gould discussed with the employees their right to "pick theunion they wanted" and gave them Local 810 literaturecards.McLaughlin requested additional literature so thathe could pass it out to other employees.On August 15, McLaughlin signed a card designatingLocal 810 as his collective-bargaining representative.35On the latter date McLaughlin visited Respondent'sBronx shop in the morning and, during a break, gave Local810 cards and literature to employee Lefas. McLaughlintold Lefas that the employees should have a fair chance todecide which labor organization they wanted to representthem. McLaughlin said that, if Lefas agreed, he should signa card for Local 810. Employee Pina also participated inthis conversation. Shop Manager Marc Maslin, who wasstanding close by, asked McLaughlin what sort of materialhe was passing out and McLaughlin told Maslin that it wasLocal 810 li tera ture.36McLaughlin then left the Bronx shop and returned to theFlushing shop. Local 88 Representative Crisci learned ofMcLaughlin's activities and reported to Local 88 PresidentGrossman that Local 810 was active.37That same morning Grossman and Crisci came to theFlushing shop and confronted McLaughlin, while StoreManager Arnold was watching some 10 feet away. Gross-man asked why he was trying to cause "trouble." Mc-Laughlin denied that he was starting any trouble but onlysought to do what was right for him. Grossman then askedMcLaughlin specifically why he was passing out literaturefor Local 810 to which McLaughlin repeated that he wasonly doing what he thought was right and that he, Mc-Laughlin, thought he had the right to choose which unionhe wanted. Grossman threatened McLaughlin with dis-charge if McLaughlin passed out any more literature forLocal 810. Grossman also directed Crisci not to give Mc-Laughlin his Local 88 union book and card.Grossman then went to the office at the shop but re-turned and spoke again to McLaughlin about 20 minuteslater.He told McLaughlin that he, Grossman, had learnedthatMcLaughlin had two children. Grossman said that toshow McLaughlin that he, Grossman, was "a nice guy" hewould give McLaughlina BlueCross policy. Grossmanthen did so and also gave McLaughlin a Local 88 unionbook and card.38By about the second week of August, Arnold, the Flush-ing shop manager, reported to Hyman Maslin that Mc-34 These findings in respect to Van Meel's activities are based on hiscredible testimony in this regard. Potashnick did not deny the incident in.volving him. Daley did not testify.35The findings as to these activities are based on the credible testimony ofMcLaughlin in this regard, as corroborated in part by the credible testimonyof Nigri.36 These findings are based on the credible testimony of McLaughlin inthis regard.37 Crisci crediblyso testified.18 These findings are based on the credible testimony of McLaughlin inthis regard.His testimony was not denied by Grossman.Laughlin was passing out literature for Local 810.39 On orabout August 19, Crisci spoke to Hyman Maslin and sug-gested to Maslin that McLaughlin be transferred from theFlushing shop (where McLaughlin had been working) tothe Elmont shop for a little while because of McLaughlin'sactivities in support of Local 810. Maslin agreed to do thisand, on or about the same day, Maslin told Arnold to sendMcLaughlin to Elmont on the following day.40On or about the afternoon of August 19 Arnold toldMcLaughlin that McLaughlin was to work at the Elmontstore on the following day and that this transfer was beingmade at the instruction of Hyman Maslin. The Elmontshop would involve a much longer trip from McLaughlin'shome to work than would the trip to work at Flushing-afact known to Respondent.Also on or about August 19, near 5 p.m., Potashnickspoke to McLaughlin at the Flushing shop and asked Mc-Laughlin if Arnold had told McLaughlin where to go thefollowing day. McLaughlin told Potashnick that Arnoldhad directed McLaughlin to go to Elmont.41On the next day, on or about August 20, McLaughlinwent to work at Elmont. That afternoon Crisci and SanFilippo visited the Elmont shop. Crisci asked McLaughlin,"See what happens when you cause trouble?" Crisci added,however, that he would see what he could do about Mc-Laughlin's situation. Crisci then went to speak with HymanMaslin in the office. Shortly thereafter Crisci came out ofthe office and asked McLaughlin where McLaughlin want-ed to work. McLaughlin said he wanted to work in Flush-ing.Crisci left again but shortly returned and told Mc-Laughlin that McLaughlin could go back to the Flushingshop the next morning. Not long after this Hyman Maslincame out of the office and inquired of McLaughlin wheth-er Crisci had told McLaughlin where to go to work in themorning.When McLaughlin replied in the affirmative,Maslin confirmed McLaughlin's transfer back to Flushingand told McLaughlin that the latter had Crisci to thank forthis.Maslin advised McLaughlin that McLaughlin shouldjust get back to work, and let the unions decide the matterfor themselves. He warned McLaughlin to keep his noseout of trouble and not get involved.42Sometime about the third week of August Crisci came tothe Flushing shop and showed McLaughlin the August 12contract between Respondent and Local 88. Crisci advisedMcLaughlin to let the Unions fight their own fight and39Maslin so admitted.40 These findings are based on the credible testimony of Hyman Maslin inthis regard.Ido not creditCrisci'sdenial that he made this request ofMaslin.41These findings are based on the credible testimony of McLaughlin inthis regard. and are not denied by Potashnick. Based on the sequence ofevents and Potashnick's admission that he was aware at this time of Local810's organizational campaign, I conclude that,when Potashnick spoke toMcLaughlin about the latter's impending transfer to Elmont.Potashnickwas already aware of McLaughlin's support of Local 810. In making thisfinding.Ialso rely on Potashnick's acknowledgement at the hearing of astatement in hispretrial affidavit that he was aware that an employee wasactive on behalf of Local 810 during working hours at the Flushing shopand that he. Potashnick, received a call from someone he knew to be withLocal 810 asking for McLaughlin. Potashnick said he told the caller tospeak to McLaughlin after hours.41 The findings as to the events of August 20 are based on the credibletestimony of McLaughlin in this regard as corroborated in part by Crisci. MR. GLASS, INC.113suggested to McLaughlin that the latter not get involved 43or put himself in trouble.44At some timein lateAugust, Potashnick confronted Mc-Laughlin and demanded that the latter make a loan repay-ment of $50 at that time. McLaughlin stated that he didnot have the money to which Potashnick retorted "See, ifyou cause trouble for me, I can cause trouble for you." 45On or about August 22, employee Van Meel telephonedthe Brooklyn shop. Shop Manager Markowitz answeredthe telephone and Van Mee] asked to speak to employeeThomas Childs. After Childs got on the phone, Van Meeltold Childs that there was going to be a meeting of Local810, that most of the employees would be there and Childsshould also come. Childs responded that he would thinkabout it.On or about the same day, Regional Manager Diloriotelephoned Thomas Childs and asked Childs if Childs hadreceived a telephone call from Van Meel. When Childsadmitted this, Dilorio said he wanted to know about theLocal 810 meeting. Childs also admitted that one was to beheld.Dilorio told Childs that Childs could do what hewanted to do but he further asked Childs, "What about Patand Local 88?" Childs responded that he was satisfied withthem. Childs did not attend the meeting.46On the evening of August 22, Local 810 held a meetingattended by some of Respondent's employees at Local810's headquarters on East 15th Street in New York City.The following morning Dilorio spoke to Van Meel at theEast Northport shop in the presence of Shop Manager,Daley. Dilorio asked Van Meel who had attended the Lo-cal 810 meetingand what was said. When Van Meel didnot respond, Dilorio told Van Meel not to "do those guys'dirtywork for them." Van Meel rejoined that he didn'tknow what Dilorio was talking about. Dilorio then toldVan Meel that he, Dilorio, knew who had attended themeeting and Dilorio warned Van Meel not to get in-volved.47Also on or about August 23, Dilorio spoke with employ-ee Ferraro at the Roslyn shop and stated that Local 810had ameetingbut observed that one showed up 48On or about thesamedate Dilorio spoke with Heardand the other employees at Roslyn,statingthat he hadheard that Local 810 had a meeting andinquiringwhetherthe Roslyn employees had attended. Heard said they didn'tknow anything about it. Dilorio pressedto see ifthey didknow anything about it. Heard repeated his answer thatthey did not.4947On the evening of August 20,McLaughlin met with Local 810 Repre-sentatives Gould and Rosa after seeing them during the day at the Elmontshop.He prepared a statement of these events for them that same eveningand signed it the next day.The dates of the sequence of events involvingMcLaughlin from August 19 are fixed on the basis of his recollection of thetiming of the meeting with Local 810 representatives and giving them astatement.44 These findings are based on the credible testimony of McLaughlin inthis regard.45 These findings are based on the credible testimony of McLaughlin inthis regard and are not denied by Potashnick.46 These findings are based on the credible testimony of Childs in thisregard,and this testimony was not deniedby Dilorio.rThese findings are based on the credible testimony of Van Meet in thisregard,which was notdenied byDilorio.8These findings are based on the credible testimony of Ferraro in thisregard,which was not denied by Dilorio.Several days after August 23, HymanMaslintelephonedemployee Van Meel at the East Northport shop. Maslintold Van Meel he wanted to know what was going on andhe asked Van Meel if the latter had beento a meeting,which Van Meel admitted. Maslin continued that therewere rumors that Van Meel was trying to organize anothermeeting, which Van Meel denied. Maslin then warned VanMeel that if Van Meel did not like to work forRespondent,Van Meel could always leave. Van Meel responded that hedid not know what Maslin was talking about.Maslin alsoasked Van Meel why Van Meel had called Tommy (Childs)and Michael (McLaughlin). Van Meel replied that he wasjust trying to find out some things for himself.Later on the same day as this telephone call from Maslinto Van Meel, Local 88 Representatives Crisci and San Fi-lippo visited the East Northport shop and asked Van Meelwhat he was doing. He stated hewasn'tdoing anything.They then asked Van Meel why Van Meelwas calling peo-ple up and trying to arrangea meeting.Van Meel deniedthat he was trying to arrangea meeting andstated that hewas calling people up to get a few stories straight. Theyalso told him they would take care of getting him a $5raise.50Also in August about once per week Dilorio told VanMeel at the East Northport shop that Van Meel should notget involved "in thiskind of business." 51Concluding FindingsThe Alleged Unlawful Recognition of Local 88 onAugust 1 or ThereafterAs noted the General Counsel's 8(a)(2) case proceeds,essentially, on two theories, first that Respondent recog-nized Local88 in a sevenshop (20 employee) unit on Au-gust I at a time when Local 88 clearly had less than amajority card showing (9 out of 20, even counting Lefasand Lecleres who signed up on August 1 or 2) or, in anyevent, that Respondent's execution of the August 12 collec-tive-bargaining agreement recognizing Local 88 occurredat a time when Local 88's then card majority was not freeand uncoerced. I find for the General Counsel on boththeories.There can be no question that Respondent recognizedLocal 88 in a unit of all of Respondent's employees onAugust 1. The recognition provision, of the instrumentsigned by Potashnick on that date clearly so stated andfurther provided for the exclusion of at least one "exemptemployee[viz,supervisor] in each branch shop." Thisagreement also provided a 30-day union-security provision.-Respondent and Local 88 assert,however,that recogni-tion has no meaning if not accepted and they point out thatLocal 88 did not sign the August 1 agreement but insteadproceeded to organize Respondent's employees at variousshops including Flushing, East Northport, and Roslyn.49These findingsare based on the credible testimony of Heard in thisregard which was not deniedby Dilorio.These findingsare basedon the credible testimony of VanMeel in thisregard,which was notdenied byHyman Maslinor Crisci.1These findings are based on the credibletestimony ofVan Mee], whichwas not deniedby Dilorio. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey further contend that Local 88 did not sign any agree-ment until August 12 which was after employees at theseother shops were organized and Local 88 had, in all, 19cards.Contrary to Respondent and Local 88, I-conclude thatLocal 88 did accept recognition before organizing a majori-ty of Respondent's employees even though Local 88 didnot sign the August 1 agreement.Thus, Crisci and San Filippo told the employees of theEast Northport shop (Van Meel and Donnelly) in the firstweek of August and before August 9 (when the employeessigned their cards for Local 88) that the shop was unionand they had to join Local 88 within 30 days or lose theirjobs. On or about August 7 (but before the Roslyn employ-ees signed cards for Local88 onAugust 9) Crisci and SanFilippo told the Roslyn shop employees (Ernest Gonnelly,Plaza, Heard, Ruscillo, and Ferraro) the same thing.On or about August 7, 12, or 13 (before the Flushingshop employees signed cards) on one of these dates, Crisciand San Filippo repeated these same statements to theFlushing shop employees (McLaughlin and Nigri).While the precise date in August when each of thesestatementsoccurred is not clear, one suchstatement(whicheverone) atone of these shops had to have beenmade by Crisci and San Filippo before the same statementwas repeated at the other two shops (because the state-mentswere made to the employees in separate shops andCrisci and San Filippo obviously could not be in more thanone place at one time).Whenever the first such statementwas made (i.e., on or before August 9), the only basis for itmust have been Local 88's acceptance of the August 1grant of recognition, because at the time of the first suchstatementLocal 88 did not represent a majority ofRespondent's employees. That is, since the employees ofthese three shops total nine, since no card was shown forBissoon (who was out of the country at the time) and Pina(from the Bronx) did not sign his card until August 9 anddid not turn it in until later, this means that at the time thefirst such statement was made I 1 out 20 employees had notsigned up for Local 88.Other conduct by Local 88 also suggests its acceptanceof recognition after August 1 and before August 12 eventhough Local 88 did not sign the August I instrument.Thus, Local 88 representative Crisci told Robert Gonnelly,afterAugust 1 and before August 9, that Robert (EastNorthport) and his brother Ernest (Roslyn) and other em-ployees had been accepted for raises.52 Also on August 7,Schonbrun advised Hyman Maslin that Local 88 had re-ceived the August 1 instrument and desired to make revi-sionsin it.Such revisions appeared in the August 12 agree-ment.53 In view of all the circumstances, particularly theinsistenceof Local 88 representatives between August Iand 12 that employees had 30 days from that period withinwhich to join Local 88 or lose their jobs,it is also signifi-cant that the August 12 agreement, which contained a 30-52The agreement, as ultimately executed on August 12, contains a specif-ic provision dealing with wage increases. So also does the August I instru-ment.53These revisions did not change the scope of the unit set forth in theAugust 1 instrument, merely its wording.day union-security clause, was made effective August Iand not August 12.14I,accordingly, conclude that at some date between Au-gust 1 and 12 but before Local 88 had a majority cardshowing,Local88accepted recognition in all ofRespondent's shops as offered to it in the August I instru-ment signed by Potashnick.Inasmuch as Respondent granted exclusive recognitionand a 30-day union-security shop to Local 88, which Local88 accepted at a time when it was a minority union, I con-clude that Respondent thereby violated Section 8(a)(1) and(2) 55 of the Act.56But even if the foregoing conclusion be in error,Inone-theless find that when Respondent executedthe agreementof August 12, Local 88 still did not represent an uncoercedmajority of Respondent's employees in the seven-shopunit. In reaching the latter conclusion I find invalid all thecards-executed in the Bronx shop (Lefas, Lecleres andPina), the East Northport shop (Van Meel and RobertGonnelly) the Roslyn shop (Ferraro, Ernest Gonnelly,Heard, Plaza, and Ruscillo) and the Flushing shop (Mc-Laughlin and Nigri)-12 cards in all. Thismeansthat Re-spondent at no time had a valid card showing of more thanseven employees in a 20-man unit.Idiscount those 12cards for the reasons which follow.An employee's designation of a collective-bargainingrepresentative must be made free of employerinterferenceand, as the Supreme Court observed:Normaly [sic], the conclusion that [employees'] choicewas restrained by the employer's interference must ofnecessity be based on the existence of conditions orcircumstanceswhich the employer created or forwhich he was fairly responsibleand as a result ofwhich it may reasonably inferred that the employeesdid not have that complete and unfettered freedom ofchoice which the Act contemplates. 57The Respondent's interferencehere by its active andpassive assistance to. Local 88 invalidates these 12 cards.These acts of assistance which invalidated those cards andwhich in each instance I also find to be violative of Section8(a)(1) and (2) of the Act, are set forth below. By almostevery such act Respondent explicitly assisted and support-ed Local 88 hence said actions require little, if any, inter-pretation here..Thus, at theBronxshop, Shop Manager Marc Maslintold employees Lefas, Lecleres, and Pina, on or about July31 (but before any of them signed cards on August 1 or 2,and also before Local 88 had a majority card showing) thatthe shop wasunionizedand that Respondent had recog-nized Local88 for all itsshops.58 At some pointafterMas-54 By the same token it is significantthat the AugustI instrument had a30-day union-security clause.55 InternationalLadies' GarmentWorkers' Union, AFL-CIO v. N. L. R. B.[Bernhard- Altmann Texas Corp.],366 U.S. 731, 737-739 (1961).56 To the extentthat this findingis contraryto the testimonyof Crisci andGrossman, I discredit them. I have alreadycommentedon the credibility ofCrisci.Iwas likewise unimpressedwith Grossmanas a witness.His testimo-ny was characterized by self-servingdeclarations, argumentativeness, eva-sion, and histrionics,much of which is shown by the record.57N. L. R. B. v. Link-Belt Company,311 U.S. 584,588 (1941).58Master-LakeSuccess, Inc., 124 NLRB 580, 593 (1959), enfd.as modi-fied, 287 F.2d 35 (C.A. 2, 1961). MR. GLASS, INC.115linmade this statement Marc Maslin actually handed Pmahis card.59 In apparently offering Pina a choice not to sign,Maslin did not withdraw his prior statement that theunionization of the shop wasa fait accompli.At the East Northport shop, Shop Manager Daley toldemployees Van Meel and Robert Gonnelly (in the firstweek of August but before August 9 when they signedcards) that Hyman Maslin said that they had to sign unioncards and it was for their own good.60Daley's further state-ment to Van Meel that this was up to Van Meel was effec-tively countermanded by Hyman Maslin himself who toldVan Meel,again beforeAugust 9, that Van Meel had tosign a card or be out ofa job in 30 days61At the Roslyn shop, Regional Manager Dilorio, in thefirstweek of August before the employees signed on Au-gust 9, told them that the Roslyn shop was then a unionshop and that a representative of the Union was comingwith cards to be signed.62 After first telling the employeesthat no one would lose his job for not signing, Diloriochanged his mind before the employees signed their cardsand stated that the employees had to sign. On or aboutAugust 9, this statement was essentially repeated by ShopManagerGoldstein to employee Heard. Also Hyman Mas-lin told Ruscillo in early August that Ruscillo had to sign acard or Ruscillo could not work after a 30-day period.63On or about August 7, 12, or 13 but before the Flushingemployees, Nigri and McLaughlin, signed cards on one ofthose dates, Arnold stood by while Crisci told McLaughlinin the presenceof Nigri that the employees had to signcards or be out of a job in 30 days.64 Before McLaughlinsigned his card Hyman Maslin repeated this threat over thetelephone to McLaughlin.65Against the background of Respondent's explicit assis-tance and support of Local 88 I also conclude that by pro-viding Local 88 access to its shops to organize its employ-ees, Respondent has further violated Section 8(a)(1) and (2)of the Act6639 Id60Id61 SeeNitroSuper Market, Inc,161NLRB 505, 515 (1966)62Master-Lake Success, supra.63 SeePark Inn Hotel, Inc.,139 NLRB 669, 680-682, 684 (1962).64 By permitting this statement to go unchallenged,Arnold-whosejob asshop manager necessarily placed him in control of employees'continuedemployment-must be deemed to have accepted the statement asRespondent's position in the matter.As the statement was thus in effectadopted by Arnold,thismeant the employees were threatened with dis-charge iftheydid not sign.Nitro Super Market, Inc, supra.Even assuming that Nigri signed merely on the basis of the Union's threatthat he would otherwise lose his job, this would still be sufficient to invali-date Nigri's cardI Posner Inc.,133 NLRB 1573, 1575, 1589 (1961) Further,ifMcLaughlin or Nigri did, in fact,execute their cards on August 12 or 13,after the August 12 contract was executed, their cardscould not, in anyevent,be counted towards Local 88'smajoritywhen the contract was execu-ted.65Nitro Super Market Inc., supra66 SeeNitro Super Market,Inc., supra.Local 88 at the hearing and Re-spondent in its brief contend, in essence,that all the Respondent did in thepresent case was render Local 88 lawful cooperation as opposed to unlawfulassistance.SeeLongchamps,Inc, d/b/a Steak andBrew ofHuntington205NLRB 1025, and cases cited in the Administrative Law Judge'sDecisiontherein.The instantLongchampscase and the others,however, involvedsterile situations where,unlike here,the employers involved, for all practicalpurposes, merely made their premises available to a union for organizingpurposes and management did not accompany the organizers nor urge em-Inasmuch as Respondent executed a contract with Local88-which contract contains union-security provisions-ata time when Local 88 did not represent an uncoerced ma-jority of Respondent's employees in the unit covered by theagreement, I conclude that by the execution of said agree-ment and Respondent's admitted subsequent enforcementof these union-security provisions vis-a-vis deductions ofmoneys from the wages of its employees as union dues andother obligations, Respondent has violated, and is violatingSection 8(a)(1), (2), and (3) of the Act.67The Conduct of Respondent During the Course of Local810's Organizing CampaignA. The Transfer of McLaughlinHyman Maslin admitted that when he directed thetransfer of McLaughlin from Flushing to Elmont-whereMcLaughlin worked on or about August 20-Maslin didso at the request of Crisci because of McLaughlin's activi-ties on behalf of Local 810.Thistransfer worked a hard-ship on McLaughlin because Elmont involved a signifi-cantly longer trip fromMcLaughlin's home.I, accordingly,conclude that Respondenttherebydiscriminated againstMcLaughlin in violation of Section 8(a)(3) and(1) of theAct.B. The InterrogationsAgainst the background of Respondent's extensive,forceful, and unlawful assistance to Local 88, I concludethat it coercively interrogated its employees in violation ofSection 8(a)(1) of the Act by the following acts or conductof its supervisors and agents:1.Daley's questioning of Van Meel, on or about August14, in respect to Van Meel's meeting with, and receipt ofunion literature from, Local 810 representatives on thatdate.2.Potashnick's questioning of Van Meel, on or aboutAugust 15, in respect to Van Meel's activities, after VanMeel had been observed by Daley in the foregoing inci-dent.3.Dilorio's questioning of Thomas Childs, on or aboutAugust 22, wherein Dilorio asked Childs about a phonecall from Van Meel and a then pending Local 810 meet-ing.684.Dilorio's questioning of Van Meel, on or about Au-gust 23, in an effort to learn who had attended the Local810 meeting the previous evening.5.Dilorio's questioning of Heard and other employeesof the Roslyn shop, or on about August 23, in respect tothe identity of attendees at the Local 810 meeting the pre-vious evening.6.Hyman Maslin's questioning of Van Meel a few daysafter August 23, about Van Meel's attendance at a meetingand the reasons why Van Meel was telephoning employeesplo4ees to support the Union.6Longchamps, Inc,200 NLRB 783, 785-786 (1972)68Although Dilorio told Childs that Childs could do what he wanted inrespect to the 810 meeting, Dilorio reaffirmed Respondent's position in thematter by asking Childs "What about Pat [Crisci] and Local 889" 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDThomas Childs and McLaughlin.C. The ThreatsIfurther conclude that Respondent violated Section8(a)(1) of the Act by the following threats of its supervisorsand agents:1.Hyman Maslin's warning to McLaughlin on or aboutAugust 20 (and after Maslin agreed to retransfer Mc-Laughlin back to Flushing at Crisci's request) that Mc-Laughlin should let the Unions decide the matter for them-selves andthatMcLaughlin should keep his nose out oftrouble and not get involved.2.Potashnick's statement to McLaughlin in late Augustthat if McLaughlin could cause trouble for Potashnick, Po-tashnick could cause trouble for McLaughlin. As I haveheld, Potashnick was aware of McLaughlin's activities onbehalf of Local 810at least asearly as McLaughlin's trans-fer to Elmont in August 21. I am unpersuaded byPotashnick's explanation that the trouble he spoke of in-volved McLaughlin's absencesand possible desire to leaveRespondent before repaying a loan. As McLaughlin credi-bly testified, these absences occurred in July and Mc-Laughlin had at that time been discharged (for 1 day), buthas worked continuously thereafter and was still employedat the time of the hearing.3.Dilorio's warning to Van Meel on August 23 (afterdiscussing with Van Meel the Local 810 meeting the nightbefore) that Van Meel should not get involved.4.HymanMaslin's statementto Van Meel a few daysafter August 23 (afterdiscussingwith Van Meel thelatter'sLocal 810 activities) that if Van Meel did not like to workfor Respondent, Van Meel could always leave.5.Dilorio's several warnings to Van Meel in August notto get involved "in this kind of business." 69D. 8(a)(1) ViolationsAgainst the background of events, I conclude that Re-spondent violated Section 8(a)(1) of the Act by the follow-ing actions of its supervisors and agents wherein they creat-ed the impression of surveillance of employees' activities inrespect to Local 810:1.Potashnick's statement to Van Meel on August 15 (af-ter Van Meel had been observed receiving Local 810 litera-ture and began making telephone calls in respect to theorganization of Respondent's employees) that Van Meelhad been a busy fellow and was calling people up.2.Potashnick's statementtoMcLaughlin, described,su-pra,on or about August 20, in respect to McLaughlin's"causing trouble."3.Dilorio's statementto Van Meel on or about August23, that he, Dilorio, knew who had attended the Local 81069 In concluding that the foregoing actions of Respondent were unlawfulwarnings against employees'engagement in union activities, I have consid-ered and indeed find that, inasmuch as such warnings arose in the contextof the employer-employee relationship,each such admonition carried with itan implicit threat of discipline should the employee ignore the warning. Thevice in #4 is the implication that if Van Meel was not satisfied to workwithout assisting Local 810, Van Meel had better leave Respondent's em-ployment.meeting thenight before.4.Dilorio's statementto employee Ferraro, on or aboutAugust 23, that Local 810 had a meeting and no oneshowed up.5.Dilorio's statementtoHeard and other Roslyn em-ployees on or about August 23 that he, Dilorio, heard thatLocal 810 hada meeting.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States andtend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.AmalgamatedWorkersUnion Local 88, Retail,Wholesale and Department Store Union, AFL-CIO andLocal 810, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America are labororganizations within the meaning of Section 2(5) of theAct.3.By recognizing and bargaining with Local 88 on andafterAugust 1, 1974, Respondent has violated Section8(a)(1) and(2) of the Act.4.By executing a collective-bargaining agreement withLocal 88, on August 12, 1974, by continuing since that timeto recognize that labor organization and to give effect tothe instant collective-bargaining agreement which con-tains,inter alia,provisions for union-security and duescheckoff, Respondent has assisted and supported a labororganization and thereby has engaged in, and is engagingin,unfair labor practices within the meaning of Section8(a)(I)(2) and (3) of the Act.5.By assisting Local 88 to organize its employees andinsisting that its employees join Local 88,all in the mannerset forth in the body of this Decision, Respondent has vio-lated Section 8(a)(1) and (2) of the Act.6.By discriminatorily transfering Michael McLaughlinto its Elmont shop on or about August 20, 1974, Respon-dent violated Section 8(a)(1) and (3) of the Act.7.By coercively interrogating its employees, by threat-ening them in respect to their activities on behalf of Local810, and by creating the impression of surveillance of suchactivities, all in the manner set forth in the body of thisDecision, Respondent has violated Section 8(a)(1) of theAct.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYThe recommended Order herein will contain the conven-k MR. GLASS, INC.117tional remedial provisions for conduct found to have vio-lated Section 8(a)(1), (2), and(3) of the Act.I shall recom-mend that Respondent cease and desist from such unfairlabor practices and to take certain affirmative action de-signed to effectuate the policies of the Act including theposting of an appropriate notice to its employees whereinRespondent will assure them of its cessation of such prac-tices and its intention to take the recommended affirmativeaction.More specifically,in respect to Respondent's unlawfulrecognition of Local 88-since I have found that Respon-dent recognized that labor organization in an overall unitat a time when Local 88 did not represent an uncoercedmajority of the employees in that unit,that Respondentthereafter entered into a collective-bargaining contractwith that Union and that Respondent has continued torecognize it and continued in effect and enforced theunion-security provisions of that contract by requiring em-ployees to pay dues and other fees to Local 88,all in viola-tion of Section 8(a)(1), (2), and(3) of the Act-I shall rec-ommend that Respondent be required to withdraw andwithhold recognition from Local 88 as the collective bar-gaining representative of its employees and to cease givingeffect to that contract.I shall further recommend that Re-spondent be required to reimburse all its employees formoneys paid by or withheld from them on or after August1,1974, for initiation fees,dues or other obligations ofmembership in Local 88.70 In accordance with the Board'sdecision inIsisPlumbing & Heating Co.,138 NLRB 716(1962) interest should be included in such reimbursementsand said interest should be computed in the manner setforth inSeafarers International Unionof North America,138NLRB 1142 (1962).Itwill also be recommended in view of the nature of theunfair labor practices in which Respondent has engaged(seeN.L.R.B. v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A.4, 1941) ), that Respondent be ordered to cease and desistfrom infringing in any manner upon the rights guaranteedemployees by Section7 of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, Ihereby issue the following recommended:ORDER 71Respondent, Mr. Glass, Inc., Elmont, New York, its offi-cers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership and activities on behalf ofLocal 810,InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or anyother labororganizationby discriminatorily transferringemployeesor discriminatingin any other manner in regardtoany term or condition of employment of any of70 Longchamps,Inc.,200 NLRB783 (1972).71 In the event no exceptions are filed as providedby Sec102 46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions,and recommended Order herein shall, as provided inSec.102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.Respondent's employees in order to discourage unionmembership or activities.(b)Giving effect to its contract, signed August 12, 1974,and effective August 1, 1974, or any modifications, exten-sions, or renewals thereof or any other contract, agreement,or understanding entered into with Amalgamated WorkersUnion Local 88, Retail, Wholesale and Department StoreUnion, AFL-CIO, or any successor thereto relating togrievances, labor disputes, rates of pay, wages, hours ofemployment or any other terms or conditions of employ-ment, unless and until said labor organization shall be cer-tified by the National Labor Relations Board as the exclu-sive bargaining representative of Respondent's employees,provided, however, that nothing in this Order shall be con-strued to require the Respondent to vary or abandon anywages, hours, of any other substantive factors of its rela-tions with its employees which Respondent has establishedin the performance of said contract or to prejudice theassertion by employees of any rights they may have there-under.(c)Recognizing said Local 88 or any successor theretoas the representative of any of its employees for the pur-poses of collective bargaining unless and until said labororganization shall have been certified by the National La-bor Relations Board as the exclusive bargaining repre-sentative of such employees.(d)At any time when said Local 88 has not obtained acertification from the National Labor Relations Board andfurther obtained a collective-bargaining agreement withRespondent containing a lawful union-security clause, in-forming its employees that Respondent is a union shop;telling them that they must join Local 88 or lose their jobs;advising them that joining that Union would be for theirown good or otherwise assisting that Union to solicit em-ployees to designate that Union as their collective-bargain-ing representative.(e)Coercively interrogating its employees concerningtheir own or their fellow employees' union membership,activities, or sympathies; warning them or advising themthat they may not engage in such activities; creating theimpression that it has ways and means of identifying em-ployees who participate in union activities or in any othermanner interfering with, restaining, or coercing employeesin the exercise of their rights under Section 7 of the Act.(f)Continuing to give effect to checkoff authorizationsexecuted by its employees in favor of Local 88 and contin-uing to deduct from the wages of its employees union duesand initiation fees pursuant to said checkoff authoriza-tions.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Reimburse all of its employees, present and former,formoneys paid by or withheld from them on or afterAugust 1, 1974, for initiation fees, dues, or other obliga-tions of membership in Amalgamated Workes Union Lo-cal 88, Retail,Wholesale and Department Store Union,AFL-CIO, together with interest thereon at the rate of 6percent per annum in the manner set forth in that sectionof the Administrative Law Judge's Decision entitled "TheRemedy."(b)Withdraw or withhold recognition from said Local 118DECISIONS OF NATIONAL LABOR RELATIONS BOARD88 or any successor labor organization as the representa-tive of Respondent's employees for the purpose of collec-tive bargaining unless and until said labor organizationshall have been certified by the National Labor RelationsBoard as the exclusive representative of Respondent's em-ployees.(c)Post at all its shops 72 copies of the attached notice,marked "Appendix." 73 Copies of said notice, on formsprovided by the Regional Director for Region 29, afterbeing duly signed by an authorized representative of theRespondent, shall be posted immediately upon receiptthereof, and be maintained for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are not al-tered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 29, in writ-ing,within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.72 SeeJ.M Baiter Co, Inc,212 NLRB I (JD) (1974)73 In the event that the Board's Order is enforced by a Judgment of theUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance to giveevidence, the National Labor Relations Board has foundthat we, Mr. Glass, Inc., violated the National Labor Rela-tions Act and we have been ordered to post this notice.The National Labor Relations Act gives you, as employ-ees, certain rights including the right to self-organization,to form, join, or help unions, to bargain through a repre-sentative of your own choosing or to act together for col-lective bargaining or other mutual aid or protection or torefrain from any or all such activities.Accordingly, we give you these assurances:WE WILL NOT interrogate you concerning your unionmembership, activities, or sympathies or those of yourfellow employees.WE WILL NOT threaten you with reprisal for joiningor supporting Local 810, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America or any other labor organization.WE WILL NOT try to make you, our employees, be-lieve that we have ways of finding out whether any ofyou participated in union activities.WE WILL NOT do anything which interferes with yourrights outlined above.WE WILL NOT transfer you to other locations or takeany other reprisal against you because you join, sup-port or engage in organizational activities on behalf ofLocal 810, named above, or any other union.WE WILL cease giving effect to our contract withAmalgamatedWorkersUnion Local 88, Retail,Wholesale and Department Union, AFL-CIO.WE WILL cease recognizing said LOCAL 88 as yourrepresentative for collective bargaining.WE WILL reimburse all our present and former em-ployees for all initiation fees, dues or other obligationsof membership paid by them on or after August 1,1974, to said Local 88 together with interest at 6 per-cent per annum.MR. GLASS, INC.